Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 7, 9-11, 13-16, 18, 20, 23-26, 28-32, and 34, drawn to methods for identifying genomic variations.
Group II, claim(s) 42-43, drawn to oligonucleotides and kits comprising oligonucleotides.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a)  With regard to Group I, the different alternative types of primer consensus sequences set forth in the claims – specifically, a transposable element (TE), an Alu-element, a MIR element, and an SVA element (see, e.g., claims 14-15, 18, 25) – each alternative subspecies corresponding to particular preferred primers and combinations thereof; see claims 20, 24, 26, and 29.
b)  With regard to Group II, each of the 5 oligonucleotides specified as alternatives in claim 42 (SEQ ID Nos: 6, 7, 8, 11 and 12) constitutes a separate species, as do each of the primer pair combinations set forth in claim 43 (which include one of the same five SEQ ID Nos in combination with one different SEQ ID NO selected from the same group).  (However, given that the pairs of claim 43 require SEQ ID Nos as set forth in claim 42, a primer pair including an oligonucleotide selected from those of claim 42 will be examined as a single species with the individual elected oligonucleotide, as such a subcombination and combination have unity of invention with one another).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. More particularly, with regard to Group I, applicant should elect one type/category of consensus sequence from among the specified alternatives, or one combination thereof, and also elect one preferred primer (identified by SEQ ID NO) or one combination of such primers/SEQ ID Nos, that is a subspecies of the type/category of consensus sequence (or consensus sequence combination) that is elected for examination.  With regard to Group II, applicant should elect one SEQ ID NO from those of claim 42, as well as one additional SEQ ID NO (which combination will be examined as a pair in accordance with the language of claim 43).  An argument 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  regarding Group I, claim 1; regarding Group II, claim 42 is a Markush-type generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
With regard to Groups I-II, it is noted that while the Group I claims set forth some alternative subspecies involving use of oligonucleotides that are alternatives of Group II, there are no required technical features/elements shared between the Group I and Group II claims.  Accordingly, special technical feature that might unify Groups I-II is lacking.
With regard to the species indicated above, where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Regarding the species of Group I, the alternative primer types embraced by the claims are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  More particularly, the different types of consensus sequences set forth as alternatives in the Group I claims are characterized by their different structures (rather than any type of common structure), and there is also no expectation from the knowledge in the art that such different sequences could be 
Regarding the alternatives of Group II, these alternative oligonucleotides are also not of a similar nature because they lack a common structure, and because the alternatives do not all belong to a recognized class of chemical compounds; again, there is no expectation from the knowledge in the art that these differing primers could be substituted one for the other to achieve the same intended result.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634